DETAILED ACTION
Claims 1-13 and 16-18, 20-23 have been examined.  Claim 14 was cancelled in Amendment dated 10/13/2020.  Claims 15 and 19 were cancelled in Amendment dated 2/4/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski et al. “A Combinational-Logic Method for Electric Vehicle Drivetrain Fault Diagnosis” (hereinafter Ulatowski), in view of Gering (US 2013/0090900), further in view of Drobnik et al. “Electric and Hybrid Vehicle Power Electronics Efficiency, Testing and Reliability” (hereinafter Drobnik).

As per claim 1, Ulatowski teaches the invention as claimed, including a method for predicting a failure of a power control unit of a vehicle (i.e., identifying faults that could occur in the drivetrain of an electric vehicle, see at least abstract, page 1799, right column, page 1800, Fig. 2), the method comprising: 
obtaining data including parameters from a plurality of sensors configured to measure parameters of the power control unit of the vehicle being subjected to simulated multi-load conditions (i.e., simulate using desired drive cycle, sensor data were saved, see at least page 1799, right column, page 1800, Fig. 2), the power control unit being a separate element from the battery (see at least page 1799, right column, page 1800, Fig. 2); 
implementing a machine learning algorithm on the data to obtain machine learning data (i.e., construct characteristic matrices using collected quantities, see at least page 1799, right column, page 1800, Fig. 2); 
obtaining new data from the plurality of sensors for measuring the power control unit of the vehicle being subject to real multi-load conditions (i.e., real-time sensor feedback, see at least page 1799, right column, page 1800, Fig. 2, page 1805, left column, last paragraph); 
implementing the machine learning algorithm on the new data to obtain test data (i.e., processing measured quantities in real time, see at least page 1799, right column, page 1800, Fig. 2); 
predicting that the power control unit is going to fail based on a comparison between the test data and the machine learning data (i.e., detect and diagnose faults in real or near real time, the algorithm compares the behavior of quantities and measured values to characteristic matrices in real time, see at least page 1799, right column, page 1800, Fig. 2, page 1802, left column, paragraph 3).
Ulatowski does not explicitly teach the simulated multi-load conditions including a simulated thermal cycling and a simulated power cycling simultaneously, and data including a temperature of the power control unit.
Gering teaches simulated multi-load conditions including a simulated thermal cycling and a simulated power cycling simultaneously (i.e., conditions assigned for the computer simulation included continuous duty and thermal cycling, test conditions for daily thermal cycling include duty cycle frequency, DTC effects on capacity loss may also be more evident for those cells actively undergoing duty cycles, see at least [0222]-[0226]), and implementing a machine learning algorithm on the data including a temperature of a power control unit to obtain machine learning data (i.e., collect data from battery include temperature, MSM parameters may be determined, see at least [0064], [0065], [0070], [0167], [0169], [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the simulated multi-load conditions including a simulated thermal cycling and a simulated power cycling simultaneously  and data including a temperature of the power control unit as similarly taught by Gering because daily thermal cycling may contribute to battery aging and it is desirable to implement a thermal management system that accounts for daily thermal cycling, and DTC effects on capacity loss may also be more evident for those cells actively undergoing duty cycles (see at least [0222]-[0227] of Gering).
Ulatowski does not explicitly teach the power control unit being configured to control power from a battery of the vehicle. 
Drobnik teaches power control unit being configured to control power from a battery of the vehicle (i.e., inverter accepts high voltage from battery and converts it typically in the three phase AC voltage suitable for the motor, see at least page 3, section 2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the power control unit of Ulatowski is configured to control power from a battery of the vehicle because Ulatowski discloses the fault diagnosis in different drivetrain components including an inverter (see at least abstract, page 1798, Fig. 1 of Ulatowski), the inverter would function as known in the art, and it is known in the art that inverter control power from a battery of a vehicle (see at least page 3, section 2.3 of Drobnik).

As per claim 7, Ulatowski teaches wherein the power control unit comprises at least one of a DC-DC converter, a gate drive board, a cooler, capacitors, a power module, and inductors (see at least page 1796, left column, paragraph 1 - right column, paragraph 1, page 1798, Fig. 1, Table I, right column, paragraph 1).

As per claim 8, Ulatowski teaches wherein the data from the plurality of sensors comprises at least one of a voltage, a current, and a temperature (i.e., current, voltage, see at least page 1799, right column, page 1800, Table III, page 1801, Table VII).

As per claim 21, Ulatowski teaches the power control unit comprises an inverter that converts a DC into an AC for driving a motor of the vehicle (i.e., induction motor is controlled through a inverter, see at least page 1798, right column, paragraph 1, page 1800, Fig. 3). 
Ulatowski does not explicitly teach that converts a DC from the battery into an AC.
Drobnik teaches an inverter converts a DC from the battery into an AC for driving a motor of the vehicle (i.e., inverter accepts high voltage from battery and converts it typically in the three phase AC voltage suitable for the motor, see at least pages 2-3, sections 2.2, 2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inverter of Ulatowski converts a DC from the battery into an AC because the inverter would function as known in the art, and it is known in the art that inverter control power from a battery of a vehicle (see at least pages 2-3, sections 2.2, 2.3 of Drobnik).

As per claims 12 and 18, these are the system claims of claim 1 and 7.  Therefore, claims 12 and 18 are rejected using the same reasons as claims 1 and 7.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Silva et al., “Fault Diagnosis in Electric Drives using Machine Learning Approaches” (hereinafter Silva).

As per claim 2, Ulatowski does not explicitly teach wherein the machine learning algorithm includes a K-Nearest Neighbors algorithm.
Silva teaches wherein the machine learning algorithm includes a K-Nearest Neighbors algorithm (i.e., fault diagnosis in electric drives using machine learning approaches including k-Nearest Neighbor, see at least abstract, page 723, right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the machine learning algorithm includes a K-Nearest Neighbors algorithm as similarly taught by Silva because Silva teaches that it is known in the art to use k-Nearest Neighbor for fault diagnosis in electric drive, and it is known in the art that k-Nearest Neighbor algorithm has the advantage of being easily implementable, the modification of Ulatowski would have been obvious as it is using a known machine learning algorithm to yield predictable results. 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Hendricks et al. (US 2017/0117725, hereinafter Hendricks).

As per claim 3, Ulatowski teaches wherein predicting a failure of the power control unit based on a comparison between the test data and the machine learning data comprises: determining whether the test data is within a boundary of the machine learning data (i.e., check if states match conditions in the time-invariant matrices, see at least page 1799, right column, page 1800, Fig. 2).
Ulatowski does not explicitly teach issuing a failure prediction of the power control unit in response to determination that the test data is not within the boundary of the machine learning data (EN: Examiner notes that the claim limitation “in response to determination that the test data is not within the boundary of the machine learning data” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not performed because the condition precedent are not met.  MPEP 2111.04(II).  Thus, the broadest reasonable interpretation of method claim 3 does not require this limitation as the recited step of issuing a failure prediction is not performed when the test data is within the boundary of the machine learning data.  However, Examiner is addressing this limitation for the compact prosecution of claims.)
Hendricks teaches determining whether the test data is within a boundary of the machine learning data (i.e., normal and abnormal temperature distributions for a variety of boundary and operation conditions, see at least [0037]); and issuing a failure prediction of the power control unit in response to determination that the test data is not within the boundary of the machine learning data (i.e., if the values differ by certain amount or percentage, it could signify an anomaly, see at least [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to issuing a failure prediction of the power control unit in response to determination that the test data is not within the boundary of the machine learning data as similarly taught by Hendricks because it is known in the art to determine anomaly based on abnormal distribution (see at least at least [0037] of Hendricks).

As per claim 20, this is the system claim of claim 3.  Therefore, claim 20 is rejected using the same reasons as claim 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Govindappa et al. (US 2018/0257683, hereinafter Govindappa).

As per claim 4, Ulatowski teaches predicting a failure of the power control unit based on a comparison between the test data and the machine learning data comprises: calculating a deviation of the test data from the machine learning data (i.e., check if states match conditions in the time-invariant matrices, see at least page 1799, right column, page 1800, Fig. 2).
Ulatowski does not explicitly teach issuing a failure prediction of the power control unit if the deviation is greater than a threshold value (EN: Examiner notes that the claim limitation “if the deviation is greater than a threshold value” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not performed because the condition precedent are not met.  MPEP 2111.04(II).  Thus, the broadest reasonable interpretation of method claim4 does not require this limitation as the recited step of issuing a failure prediction is not performed when the deviation is not greater than a threshold value.  However, Examiner is addressing this limitation for the compact prosecution of claims.)
Govindappa teaches calculating a deviation of the test data from the machine learning data and issuing a failure prediction of the power control unit if the deviation is greater than a threshold value (i.e., a greater level of variance (e.g., that exceeds the designated variance threshold) between the simulated performance data and the actual monitored performance data indicates a relatively low performance index a low performance index may indicate the subsystem could fail, see at least Fig. 4, [0019], [0020], [0058], [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to issue a failure prediction of the power control unit if the deviation is greater than a threshold value as similarly taught by Ulatowski in order to determine performance and failure based on threshold and notify an operator (see at least Fig. 4, [0019], [0020], [0022] of Govindappa).

As per claim 10, Ulatowski does not explicitly teach transmitting the test data to a remote server, wherein the remote server stores the machine learning data associated with the simulated multi-load conditions, receiving, from the remote server, a prediction of the failure of the power control based on the comparison between the test data and the machine learning data.
Govindappa teaches transmitting test data to a remote server (i.e., obtaining operating parameters of a subsystem, see at least Fig. 4, [0007], [0050]), wherein the remote server stores the machine learning data associated with the simulated multi-load conditions (i.e., receive simulated performance data, see at least Fig. 4, [0007], [0050]), 
receiving, from the remote server, a prediction of the failure of the power control based on the comparison between the test data and the machine learning data (i.e., compare simulated performance data with field performance data, predict likelihood of failure of subsystem, notify operator as to the health of the subsystem, see at least Fig. 4, [0002], [0034], [0059], [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to transmit the test data to a remote server, wherein the remote server stores the machine learning data associated with the simulated multi-load conditions and to receive, from the remote server, a prediction of the failure of the power control based on the comparison between the test data and the machine learning data, as similarly taught by Govindappa in order to perform analysis remotely. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Scott et al. (US 2017/0131363, hereinafter Scott).

As per claim 5, Ulatowski does not explicitly teach predicting a failure of the power control unit based on a comparison between the test data and the machine learning data comprises: calculating a standard deviation of the test data; and issuing a failure prediction of the power control unit if the standard deviation is greater than a threshold value (EN: Examiner notes that the claim limitation “if the standard deviation is greater than a threshold value” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not performed because the condition precedent are not met.  MPEP 2111.04(II).  Thus, the broadest reasonable interpretation of method claim 5 does not require this limitation as the recited step of issuing a failure prediction is not performed when the standard deviation is not greater than a threshold value.  However, Examiner is addressing this limitation for the compact prosecution of claims.)
Scott teaches calculating a standard deviation of the test data; and issuing a failure prediction of the power control unit if the standard deviation is greater than a threshold value (i.e., identifying excessive deterioration of a cell by identifying a standard deviation for a cell which is greater than a predetermined threshold value, see at least [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to calculating a standard deviation of the test data; and issuing a failure prediction of the power control unit if the standard deviation is greater than a threshold value as similarly taught by Scott because it would have been obvious to use known methods in the art to indicate failure, and it is known in the art that comparing standard deviation to a threshold can be used to indicate failure. 

Claims 6, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Hooper et al. “Characterising the in-vehicle vibration inputs to the high voltage battery of an electric vehicle” (hereinafter Hooper).

As per claim 6, Ulatowski does not explicitly teach wherein the real multi-load conditions include at least two of a thermal cycle, a power cycle, a shock, a vibration, and a pressure.
Hooper teaches real multi-load conditions include at least two of a thermal cycle, a power cycle, a shock, a vibration, and a pressure (i.e., the vehicle was then driven over a range of different road surfaces, recorded the excitation associated with specific driving events, such as the shock loading from the vehicle traversing a series of speed bumps. The vibration test profile for the EV was derived by sequencing the vibration measurements from the different road surfaces, see at least page 511, section 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the real multi-load conditions include at least two of a thermal cycle, a power cycle, a shock, a vibration, and a pressure as similarly taught by Hooper to derive a profile for determining shock and vibration effects when assessing durability of a EV battery system (see at least page 511, section 2.1, page 515-518, section 4 of Hooper).

As per claim 17, this is the system claim of claim 6.  Therefore, claim 17 is rejected using the same reasons as claim 6.

As per claim 23, Ulatowski does not explicitly teach wherein the simulated multi-load conditions further include a simulated vibration cycling applied to the power control unit by vibrating the power control unit.
Hooper teaches simulated conditions include a simulated vibration cycling applied to the power control unit by vibrating the power control unit (i.e., emulate total vibration energy that the battery system will be exposed to, see at least pages 515-516, section 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the simulated multi-load conditions further include a simulated vibration cycling applied to the power control unit by vibrating the power control unit as similarly taught by Hooper to form an accelerated life assessment of the structural durability of the EV battery installation based on vibration, as effects of vibration on electrical and electronic components and subsystems are potentially a major cause of in market durability failures (see at least pages 510-511, section 1 of Hooper). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Tabbache et al. “An improved fault-tolerant control scheme for PWM inverter-fed induction motor-based EVs” (hereinafter Tabbache).

As per claim 9, Ulatowski does not explicitly teach sending instructions for optimizing energy of the vehicle to a plurality of electronic control units of the vehicle based on the comparison.
Tabbache teaches sending instructions for optimizing energy of the vehicle to a plurality of electronic control units of the vehicle based on detected faults (i.e., inverter fault tolerant control, see at least pages 863-864, section 2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to send instructions for optimizing energy of the vehicle to a plurality of electronic control units of the vehicle based on the comparison as similarly taught by Tabbache in order to implement remedial actions once fault is detected (see at least page 862, right column, paragraph 4, pages 863-864, section 2 of Tabbache).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Antonopoulos et al. “Introducing a Silicon Carbide Inverter for Hybrid Electric Vehicles” (hereinafter Antonopoulos).

As per claim 11, Ulatowski does not explicitly teach wherein the power control unit includes one or more silicon carbide power devices.
Antonopoulos teaches silicon carbide inverter (see at least page 1321, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the power control unit includes one or more silicon carbide power devices as similarly taught by Antonopoulos because silicon carbide has advantages to reduce size, weight, and cost of power electronics (see at least page 1321, abstract, section I of Antonopoulos).
As per claim 16, this is the system claim of claim 11.  Therefore, claim 16 is rejected using the same reasons as claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Kim et al. (US 2018/0045771, hereinafter Kim).

As per claim 13, Ulatowski does not explicitly teach a user interface configured to provide an alert of failure prediction of the power control unit in response to failure prediction of the power control unit by the machine learning electronic control unit.
Kim teaches a user interface configured to provide an alert of failure prediction of the power control unit in response to failure prediction of the power control unit by the machine learning electronic control unit (i.e., providing an alarm to a driver of a hybrid or electric vehicle regarding potential deterioration of IGBT in an invertor, see at least [0010]-[0013], [0025]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that a user interface configured to provide an alert of failure prediction of the power control unit in response to failure prediction of the power control unit by the machine learning electronic control unit as similarly taught by Kim such that an alarm can be provided to a driver regarding potential fault (see at least [0010]-[0013] of Kim).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of Gering, further in view of Drobnik, further in view of Sakka et al. “DC/DC converters for Electric Vehicles” (hereinafter Sakka), further in view of Otto et al. “Reliability of New SiC BJT Power Modules for Fully Electric Vehicles” (hereinafter Otto).

As per claim 22, Ulatowski does not explicitly teach wherein the simulated power cycling is applied to the power control unit by repeatedly powering on and off the power control unit, and the simulated thermal cycling is applied to the power control unit by repeatedly changing temperature of a cooler of the power control unit.
Sakka teaches simulated power cycling is applied to the power control unit by repeatedly powering on and off the power control unit (i.e., simulation of DC/DC converter includes duty cycle, the amount of power flow between the input and output can be controlled by adjusting the duty cycle (ratio of on/off time of the switch), see at least section 1, section 2, paragraph 1, section, paragraphs 1-4, section 6.2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the simulated power cycling is applied to the power control unit by repeatedly powering on and off the power control unit as similarly taught by Sakka because Gering teaches simulation of aging conditions to improve battery life includes simulate duty cycling (see at least see at least [0182],  [0222]-[0227] of Gering) and it is known in the art that duty cycle is a ratio of on/off time of a switch of in a power control unit (see at least section 1, section 2, paragraph 1, section, paragraphs 1-4, section 6.2.1 of Sakka).
Otto teaches simulated thermal cycling is applied to the power control unit by repeatedly changing temperature of a cooler of the power control unit (i.e., each inverter building blocks (IBB) consists of a cooling plate, simulation applied to a power module include thermal cycling between -40 and +150°C, see at least page 237, section 2, pages 238, section 3.1, pages 240-242, section 3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that simulated thermal cycling is applied to the power control unit by repeatedly changing temperature of a cooler of the power control unit as similarly taught by Otto to perform reliability assessment and optimization of critical component such as the power modules and simulation runs allow location and monitoring of mechanical stress concentration and accumulating plastic and creep strains over the process steps and through several thermal cycles (see at least page 236, last paragraph, page 240-241, section 3.3 of Otto). 

Response to Arguments
Rejection of claims under §103: 
As per claim 1, Applicant argued that Gering describes a single cycling condition, i.e., thermal cycling.  Applicant argued that the duty cycle frequency described in Gering sets the frequency of thermal cycling, and the duty cycling frequency has nothing to do with the simulated power cycling.
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. Gering discloses, in [0223]: “DTC effects on capacity loss may also be more evident for those cells actively undergoing duty cycles. In contrast, cells under calendar-life conditions (no electrochemical cycling) and thermal cycling experience slower aging (Condition 10).”  Gering discloses in [0226] additional conditions assigned for computer simulation include continuous duty and thermal cycling.  These disclosures show that duty cycle frequency is a separate condition that is simulated. The duty cycle is power cycling because duty cycle is known in the art to be the proportion of time during which a component, device, or system is operated, ratio of on/off time of the switch.  This is consistent with duty cycle as disclosed in Gering, which discloses, in [0039], usage cycle (i.e., electrochemically charging and discharging the battery and percentage of time at rest). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TechTarget Contributor, “duty cycle” September 21, 2005, retrieved from https://www.techtarget.com/whatis/definition/duty-cycle?vgnextfmt=print

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121